PER CURIAM.
These three appeals have been consolidated by this court. In our view Nos. 18,068 and 18,072 should be disposed of first, although they are later in their numbering.
In No. 18,068, the National Mediation Board appeals from an order issued by the District Court which, among other things, restrains the Board from conducting a representation election.
In No. 18,072, the Brotherhood of Railway and Steamship Clerks, Freight Handlers, Express and Station Employes appeals from the same order.
The order appealed from is as follows :
“ * * * Ordered That the Board is hereby permanently enjoined from conducting any election among the ‘Clerical, Office, Stores, Fleet and Passenger Service employees’ of United Air Lines, Inc., in which the form of the ballot does not permit a voting employee to cast a vote against collective bargaining representation, and it is
“Further Ordered That the plaintiff’s request that the Board shall conduct a hearing relating to the question of the appropriateness of class or craft of employees among whom the election was to be held, at which hearing the plaintiff could be heard as a party in interest, shall be and the same is hereby remanded to the Board for further consideration in the light of the Court’s conclusion that the Railway Labor Act, 45 U.S.C. § 151 et seq. gives employees, a right to have a ballot on which they may express a preference for no collective bargaining representation.”
The opinion of Judge Youngdahl, of the District Court, is found in D.C.D.C., 218 F.Supp. 114 (1963) and is adopted; by us as the opinion of this court. It. follows that the judgment of the District. Court in these cases must be affirmed.
In No. 17,777, United Air Lines, Inc.. appeals from the dismissal by the District Court of its action filed to enjoin: the election proposed by the National! Mediation Board. The grounds for dismissal of the action are not stated in: the court’s order but, as one of the’ grounds urged was lack of standing on: the part of United Air Lines, we assume-it was on this ground that the suit was-, dismissed. The close question as to. United’s standing, about which there is a dearth of authority, causes us concern. We have decided, however, not to disturb, the District Court’s dismissal, because-our decision in the other two cases affords the relief concerning the form of the ballot which United sought.
No. 18,068 is affirmed.
No. 18,072 is affirmed.
No. 17,777 is affirmed.